ANDERSON, J.
— Conceding, without deciding, that there was an implied obligation to furnish the defendant elevator accommodations and to keep his rooms properly heated, and that there was an occasional failure to fully comply with this implied obligation, yet the defendant’s evidence as to the damages he sustained is so uncertain, speculative, and conjectural that little or no data were furtdshed the trial court as a basis for ascertaining same. There was no proof of the difference in the value of the apartments, properly heated and with proper elevator sendee, and the condition in whi ch the plaintiff permitted them to be during the defendant’s occupancy. There were a few days when patients had to ascend the stairway to reach the defendant’s offices, but this fact may not have entailed any financial loss to the defendant. It was also shown that a few would-be patients failed to be treated by him on certain days, because the elevater was not running, or because the rooms were not properly heated; but there is no proof that they were not at other times treated by the defendant, or that he incurred any fixed financial loss on those occasions. It is true the defendant estimated that he had sustained the average loss of over on hour per day; but there is nothing to show what he lost by not working these hours, or that he would have been profitably engaged all of this time, had the elevator been running and *603the rooms heated. So far as the record shows, he made as much under the conditions complained of as he would have made otherwise. Indeed, the defendant’s collections seemed to have been better in August (the month when the elevator was more obstinate) than months' when it was properly operated. We cannot say that the trial court, sitting as a jury, erred in not allowing the defendant any damages by Avay of recoupment, and the judgment of the trial court is accordingly affirmed.
Affirmed.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.